Name: Commission Regulation (EC) No 1948/2001 of 4 October 2001 amending representative prices and additional duties for the import of certain products in the sugar sector
 Type: Regulation
 Subject Matter: EU finance;  trade;  beverages and sugar;  prices;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1948Commission Regulation (EC) No 1948/2001 of 4 October 2001 amending representative prices and additional duties for the import of certain products in the sugar sector Official Journal L 265 , 05/10/2001 P. 0006 - 0007Commission Regulation (EC) No 1948/2001of 4 October 2001amending representative prices and additional duties for the import of certain products in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1),Having regard to Commission Regulation (EC) No 1423/95 of 23 June 1995 laying down detailed implementing rules for the import of products in the sugar sector other than molasses(2), as last amended by Regulation (EC) No 624/98(3), and in particular the second subparagraph of Article 1(2), and Article 3(1) thereof,Whereas:(1) The amounts of the representative prices and additional duties applicable to the import of white sugar, raw sugar and certain syrups are fixed by Commission Regulation (EC) No 1309/2001(4), as last amended by Regulation (EC) No 1866/2001(5).(2) It follows from applying the general and detailed fixing rules contained in Regulation (EC) No 1423/95 to the information known to the Commission that the representative prices and additional duties at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The representative prices and additional duties on imports of the products referred to in Article 1 of Regulation (EC) No 1423/95 shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 5 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 141, 24.6.1995, p. 16.(3) OJ L 85, 20.3.1998, p. 5.(4) OJ L 177, 30.6.2001, p. 21.(5) OJ L 254, 22.9.2001, p. 5.ANNEXto the Commission Regulation of 4 October 2001 amending representative prices and the amounts of additional duties applicable to imports of white sugar, raw sugar and products covered by CN code 1702 90 99>TABLE>